DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 3/12/2019.  
Claims 1-20 are currently pending.
Claims 16-20 have been withdrawn as being directed to the non-elected invention.
Claims 1-15 have been examined.  

Priority
The applicant’s claim for benefit of Patent Application Serial No. 14/921,692, filed 10/23/2015 and Provisional Patent Application Serial No. 62/067,884, filed 10/23/2014, has been received and acknowledged.

Election/Restriction
Applicant’s election, without traverse, of claims 1-15 in the reply filed on 3/22/2021 is acknowledged.

Information Disclosure Statement
Information Disclosure Statements received 4/12/2019, 6/11/2019 and 10/11/2019 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the display of the device.”  However, as there is no recitation of a display of a device in the preceding claim language, there is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-15 do not act to cure the deficiencies of claim 1 and are thereby rejected for at least the same rationale.

Claim 6 recites “additional customer identification information” and subsequently recites “the additional customer information.”  While these elements are likely one in the same, the omission of “identification” is the subsequent recitation renders the claim indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Pub. No. 2018/0032997 A1) in view of Wilson et al. (U.S. Pub. No. 2015/0339656 A1)
Claim 1
Gordon discloses:
A processor executed method to conduct an expedited electronic transaction (Gordon FIG. 1-2 [0146]-[0147] [0163]), the method comprising:
receiving consumer identification information identifying a consumer at a processor, wherein the consumer identification information is stored in association with a web browser of a device of a consumer (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.); Gordon [0355]: the applications may include web browsing applications; Gordon  [1020] The mobile device may be initialized upon receiving a signal from an application or upon establishment of an NFC connection (e.g. with a point-of-sale terminal, etc.); Gordon [1022]-[0123] Loyalty information is identified and payment method is selected based on user history or preferences);
displaying, via the processor, a customized illustration based on the received consumer identification information (Gordon [0169]: the applications may share information that is associated with the user and/or the mobile device; Gordon [0832]: an indication is received that a mobile device has established communication with a point-of-sale terminal and in immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto; Gordon [0837] the service may send an indication signal to the mobile device (e.g. via the application); Gordon [0838]: in connection with the indication, transaction information (e.g. a price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information) may be received by the mobile device from the point-of-sale terminal, and such wherein the customized illustration is characterized as being a component of a checkout activation button displayed on a portion of the display of the device of the consumer (Gordon [0839] the indicia displayed for prompting user input to allow the transaction to occur may include any type of indicia capable of prompting the aforementioned user input (e.g. a slider); Gordon [0854] the indicia may be displayed in immediate response to the receipt of the indication, by displaying the indicia without any intermediate graphical user interfaces (e.g. upon a mobile device establishing communication with the point-of-sale terminal, the indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device or indicia for prompting the user input may be automatically and immediately displayed on a screen of the mobile device only if a potential transaction is available (e.g. if there are item in a digital shopping cart, if there are items in a physical shopping cart, etc.));
receiving, via the processor, a request for an expedited electronic transaction by activating the customized illustration (Gordon [0839] the indicia displayed for prompting user input to allow the transaction to occur may include any type of indicia capable of prompting the aforementioned user input (e.g. accept icon, ok indicator, purchase indicator, button, slider, etc.);
displaying, via the processor, an entry portion (Gordon [0840] the password entry may be displayed in response to a slide gesture in connection with a slider icon); 
displaying, via the processor, an indicator for entry of a password in the entry portion (Gordon [0853] the indicia may instruct the user to provide a specific input [see also Gordon [1049]: password entry]); and
receiving, via the processor, password information from the consumer in the entry portion (Gordon [0855] the transaction may be immediately allowed to occur in response to the receipt of the user input; Gordon [1049]: the user may have the ability to enter a password to authorize the transaction) [See also Gordon [0279]; Gordon [0354]: facilitating purchases/payments to retailer]; Gordon [0384]: 
Gordon discloses display of an entry portion in conjunction with the checkout activation button, which strongly suggests that that the entry portion is displayed “within an area” of the checkout activation button.
Wilson more explicitly discloses that an entry portion can be displayed within an area of the checkout activation button (Wilson [0016] The one-click verified purchasing technology enables a customer to use a communication identifier linked to a payment card stored on file with a one-click verified purchasing system to complete the checkout process; Wilson [0030]  FIG. 3 When the customer selects the payment service payment method, the customer is requested to enter a communication identifier 315 such as an email address or a phone number and a card verification value 320 associated with a payment card linked to the communication identifier into the user interface elements).
Gordon and Wilson each disclose the display of payment options and an associated verification input.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the data entry element of Wilson for the data entry element of Gordon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 2
Continuing from claim 1, Gordon further discloses wherein the consumer identification information is stored as a cookie of the web browser (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.); Gordon [0355]: the applications may include web browsing applications).
Claim 9
selecting one customized illustration where the customized illustration represents a separate payment device (Gordon [0837] the service may send an indication signal to the mobile device (e.g. via the application); Gordon [0838]: in connection with the indication, transaction information (e.g. a price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information) may be received by the mobile device from the point-of-sale terminal, and such transaction information may be displayed simultaneously with the indicia; Gordon [1023]  payment method is selected based on user history or preferences; Gordon [1024] the payment method may include a credit card (or a credit card number), a debit card, a prepaid card, bank account information, and/or any other payment type)]. 

Gordon discloses the customized illustration and multiple selectable payment device, which strongly suggests the display of multiple customization illustrations.
Wilson further discloses selecting one customized illustration from a plurality of customized illustrations where each customized illustration represents a separate payment device (Wilson [0016] The one-click verified purchasing technology enables a customer to use a communication identifier linked to a payment card stored on file with a one-click verified purchasing system to complete the checkout process; Wilson [0030] FIG. 3 Payment Service, Visa/Amex/Discover/Master Card/Other).
One of ordinary skill in the art would have recognized that applying the known technique of Wilson to Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wilson to the teaching of Gordon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate payment devices into customized illustrations. Further, applying multiple payment devices to Gordon would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for fast and efficient checkout experience (Wilson [0015]).

Claim 10 
wherein the customized illustration is an illustration of a payment device related to a user (Gordon [0838], [1047], figs. 47-14 to 47-17: display of visa card and club card; Gordon [1047]: the transaction details displayed on the screen may include a total amount, a preferred or selected method of payment (e.g. the Visa Card ending in *3232, etc.), loyalty card information, and/or various other information).  
Claim 11
Continuing from claim 10, Gordon further discloses wherein the payment device is at least one of a credit card, a debit card, a gift card, a branded store card, and a loyalty card (Gordon [0838], [1047], figs. 47-14 to 47-17: display of visa card and club card; Gordon [1047]: the transaction details displayed on the screen may include a total amount, a preferred or selected method of payment (e.g. the Visa Card ending in *3232, etc.), loyalty card information, and/or various other information). See also Kalgi (Kalgi [0035], fig. 2: web store checkout page including an E-Wallet popup 208c (e.g., a Web 2.0 popup, an HTML popup, a Javascript popup, a Java applet popup, and/or the like) that facilitates selection of the default payment method).
Claim 13.
Continuing from claim 9, Gordon discloses the customized illustration (Gordon [1044] [0147] Fig. 47-14), but does not explicitly disclose that the illustration is selected form an initial payments display window.
Wilson further discloses wherein the customized illustration is selected from an initial payments display window (Wilson [0016] The one-click verified purchasing technology enables a customer to use a communication identifier linked to a payment card stored on file with a one-click verified purchasing system to complete the checkout process; Wilson [0030]  FIG. 3 When the customer selects the payment service payment method, the customer is requested to enter a communication identifier 315 such as an email address or a phone number and a card verification value 320 associated with a payment card linked to the communication identifier into the user interface elements).

Claim 14
Continuing from claim 1, Wilson further discloses wherein the entry portion is displayed on an initial payments display window (Wilson [0016] The one-click verified purchasing technology enables a customer to use a communication identifier linked to a payment card stored on file with a one-click verified purchasing system to complete the checkout process; Wilson [0030]  FIG. 3 When the customer selects the payment service payment method, the customer is requested to enter a communication identifier 315 such as an email address or a phone number and a card verification value 320 associated with a payment card linked to the communication identifier into the user interface elements).
One of ordinary skill in the art would have recognized that applying the known technique of Wilson to Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wilson to the teaching of Gordon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate payment devices into customized illustrations. Further, applying the initial payment window to Gordon would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for fast and efficient checkout experience (Wilson [0015]).
Claim 15
Continuing from claim 1, Gordon further discloses communicating transaction data sufficient to complete an electronic transaction to a merchant based on the activation of the customized illustration across a portion of the display of the device of the consumer (Gordon [0855] the transaction may be immediately allowed to occur in response to the receipt of the user input; Gordon [1049]: the user may have the ability to enter a password to authorize the transaction) (See also Gordon [0279]; Gordon [0354]: facilitating purchases/payments to retailer]; Gordon [0384]: transferring funds from a personal account to a business account to cover a bill; Gordon [0684]: in response to the purchase, a confirmation and/or receipt may be sent to the user]).)




Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Pub. No. 2018/0032997 A1) in view of Wilson et al. (U.S. Pub. No. 2015/0339656 A1) and further in view of Baron (U.S. Pub. No. 2002/0165971 A1).

Claim 3
Continuing from claim 2, Gordon discloses wherein the consumer identification information is identified (Gordon [0169], [1022]-[0123]]) but does not necessarily disclose that the information is identified based on a status of the cookie. 
Baron discloses a method and system for terminating an authentication session. Baron discloses information is identified based on a status of the cookie (Baron [0004] In order to maintain an application session, some type of "token" or "ticket" must be passed by the Web browser each time a request is sent to the application in order for the application to associate this request with the specific application session. A "cookie" is the most commonly used type of token for this purpose. In addition to serving as an application session identifier, this token sometimes contains some additional application session information; Baron [0005], [0007] In the case of an authentication session maintained by means of a cookie or token used as a session identifier, the authentication component issues a cookie or other token to the client such as the Web browser upon the user's first request; Baron [0008] Since there is no standard method of logging off from a Web-based application, most authentication mechanisms utilize some form of a "time-out" mechanism, whereby if a user does not interact with the application for a certain amount of time, for example, 10 minutes, the authentication session expires; Baron [0018] If an entry in the session table is deleted, or marked " expired," the session is effectively broken, since a new request by the client does not carry a valid cookie (or other token). That is, the cookie content does not map anymore to an active entry in the session table, and therefore the new request would force a re-authentication of the user).
Gordon and Baron each disclose functionality for identifying a user utilizing cookie data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include cookie status, as taught by Baron in the combined system of Gordon and Wilson, since the claimed 
Claim 4
Continuing from claim 3, Gordon further discloses  wherein the customized illustration corresponds to card art associated with a physical card of the consumer (Gordon [0838], fig. 47-14 to 147-17: transaction information may be displayed simultaneously with the indicia, wherein the transaction information may include any information associated with a transaction (e.g. price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information); Gordon [1047]:  the transaction details displayed on the screen may include a total amount, a preferred or selected method of payment (e.g. the Visa Card ending in *3232, etc.), loyalty card information, and/or various other information).
While Gordon further discloses a cookie (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.)), but does not disclose the status of the cookie.
Baron further discloses wherein the status of the cookie is an active status (Baron [0007] The session table contains all active sessions currently being maintained by the authentication component; Baron [0018] A session table that is maintained at an authentication component contains all active sessions currently being maintained by the authentication component).
Claim 5
Continuing from claim 3, Gordon further discloses the customized illustration corresponds to card art associated with a physical card of the consumer (Gordon [0838]: transaction information may be ) further comprising: displaying an indicator requesting the entry of a password (Gordon [0840]: the password entry may be displayed in response to a slide gesture in connection with a slider icon; Gordon [1048]-[1051] FIG. 47-15/16); and receiving password information from the consumer via the display of the device adjacent to the customized illustration (Gordon [0855]: the transaction may be immediately allowed to occur in response to the receipt of the user input (see also Gordon [1049]: the user may have the ability to enter a password to authorize the transaction)). See also Wilson [Wilson [0016] [0030]  FIG. 3].
While Gordon discloses the cookie (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.)) it does not disclose the status of the cookie.
Baron further discloses wherein the status of the cookie is an inactive status (Baron [0007] The session table contains all active sessions currently being maintained by the authentication component; Baron [0018] A session table that is maintained at an authentication component contains all active sessions currently being maintained by the authentication component. If an entry in the session table is deleted, or marked " expired," the session is effectively broken, since a new request by the client does not carry a valid cookie (or other token). That is, the cookie content does not map anymore to an active entry in the session table, and therefore the new request would force a re-authentication of the user).
Claim 7
 a request for an expedited electronic transaction by the consumer (Gordon [0839] the indicia displayed for prompting user input to allow the transaction to occur may include any type of indicia capable of prompting the aforementioned user input (e.g. accept icon, ok indicator, purchase indicator, button, slider, etc.; Wilson [0030]  FIG. 3 When the customer selects the payment service payment method, the customer is requested to enter a communication identifier 315 such as an email address or a phone number and a card verification value 320 associated with a payment card linked to the communication identifier into the user interface elements).
Gordon also discloses the cookie (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.) but does not disclose the inactive status of the cookie.
Baron further discloses  wherein the inactive status of the cookie is based on a duration of time since the last request … by the consumer (Baron [0007] The session table contains all active sessions currently being maintained by the authentication component; Baron [0008] If a user does not interact with the application for a certain amount of time, for example, 10 minutes, the authentication session expires; Baron [0018] A session table that is maintained at an authentication component contains all active sessions currently being maintained by the authentication component. If an entry in the session table is deleted, or marked " expired," the session is effectively broken, since a new request by the client does not carry a valid cookie (or other token). That is, the cookie content does not map anymore to an active entry in the session table, and therefore the new request would force a re-authentication of the user).



Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Pub. No. 2018/0032997 A1) in view of Wilson et al. (U.S. Pub. No. 2015/0339656 A1) in view of Baron (U.S. Pub. No. 2002/0165971 A1) and further in view of Lee et al. (U.S. Publication No. 2014/0344106 A1).
Claim 6
Continuing from claim 4, Gordon further discloses displaying additional customer identification information in a portion of the display of the device of the consumer, wherein the additional customer information further includes … the last four digits of a primary account number of the consumer in a portion of the display of the device of the consumer (Gordon [0838]: transaction information may be displayed simultaneously with the indicia, wherein the transaction information may include any information associated with a transaction (e.g. price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information); Gordon [1047]:  the transaction details displayed on the screen may include a total amount, a preferred or selected method of payment (e.g. the Visa Card ending in *3232, etc.), loyalty card information, and/or various other information).
While Gordon discloses the display of information in a portion of the display of the device of the consumer, it does not explicitly disclose the display of the unmasked user email or an unmasked delivery address. 
Lee discloses systems and methods for facilitating a purchase using a one-page checkout service (Lee, abstract). Lee discloses wherein the additional customer information further includes an unmasked user email, an unmasked delivery address … of the consumer in a portion of the display of the device of the consumer (Lee [0044]: the one-page checkout page may display the stored name 504 and the email address 506 of the user 105, the shipping address 508, the last used payment method 510, the password field 512 and the pay button 514; Lee, [0046]: the shipping address 508, taken from the cookie, retrieved from a payment service provider database using the cookie, or supplied by the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include additional information on a checkout screen, as taught by Lee, in the combined system of Gordon, Wilson and Baron since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, one of ordinary skill in the art would have been motivated to do so because a need exists for systems and methods that can eliminate multiple review pages during checkout (Lee [0007])
Claim 8
Continuing from claim 5, Gordon further discloses displaying additional customer identification information in a portion of the display of the device of the consumer; wherein the additional customer information further includes… the last four digits of a primary account number of the consumer in a portion of the display of the device of the consumer (Gordon [0838]: transaction information may be displayed simultaneously with the indicia, wherein the transaction information may include any information associated with a transaction (e.g. price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase information, and/or any other type of transaction-related information); Gordon [1047]:  the transaction details displayed on the screen may include a total amount, a preferred or selected method of payment (e.g. the Visa Card ending in *3232, etc.), loyalty card information, and/or various other information).
While Gordon discloses the display of information in a portion of the display of the device of the consumer, it does not explicitly disclose the display of the unmasked user email or an unmasked delivery address. 
 wherein the additional customer information further includes a masked user email, a masked delivery address … of the consumer in a portion of the display of the device of the consumer (Lee [0044]: the one-page checkout page may display the stored name 504 and the email address 506 of the user 105, the shipping address 508, the last used payment method 510, the password field 512 and the pay button 514; Lee, [0046]: the shipping address 508, taken from the cookie, retrieved from a payment service provider database using the cookie, or supplied by the merchant associated with the merchant site, is displayed on the one-page checkout page in FIG. 5 and when the shipping address is supplied by the merchant, the full address is shown).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include additional information on a checkout screen, as taught by Lee, in the combined system of Gordon, Wilson and Baron, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, one of ordinary skill in the art would have been motivated to do so because a need exists for systems and methods that can eliminate multiple review pages during checkout (Lee [0007]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (U.S. Pub. No. 2018/0032997 A1) in view of Wilson et al. (U.S. Pub. No. 2015/0339656 A1) and further in view of Kalgi (U.S. Publication No. 2013/0013499 Al)
Claim 12
Continuing from claim 9, Gordon discloses a customized illustration (see Gordon FIG 47-14) and Wilson discloses the display of a plurality of payment devices (see Wilson Fig. 2-3).  
However, the combination of Gordon and Wilson do not explicitly disclose the rotation of payment devices.
Kalgi discloses an electronic wallet checkout platform, apparatus, method and system. Kalgi discloses wherein the customized illustration rotates through a plurality of payment devices associated with an expedited electronic transaction system (Kalgi [0035], fig. 2:  an E-Wallet popup 208c (e.g., a Web 2.0 popup, an HTML popup, a Javascript popup, a Java applet popup, and/or the like) that facilitates selection of the default payment method).
Gordon discloses that transaction application may include a mobile wallet (Gordon [0851]) and Kalgi discloses an E-wallet popup that enables the selection of a payment method from a checkout screen (see above). One of ordinary skill in the art would have recognized that applying the known technique of Kalgi to Gordon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kalgi to the teaching of Gordon and Wilson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate E-wallet functionality into a transaction process. Further, applying interactive e-wallet functionality to the interface of Gordon and Wilson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for increased efficiency and flexibility on said checkout interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shrivastava et al. (U.S. Pub. No. 20130024364 A1) , disclosing customized illustrations for engaging in customer or peer-to-peer transactions (FIG 55D, F)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625